
	
		II
		Calendar No. 940
		110th CONGRESS
		2d Session
		S. 2700
		[Report No. 110–445]
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Lautenberg introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			August 22 (legislative day, August 1), 2008
			Reported under authority of the order of the Senate of
			 August 1, 2008, by Mrs. Boxer, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Oil Pollution Act of 1990 to double the
		  liability limits for single-hull tankers and tank bargers for 2009, and for
		  other purposes.
	
	
		1.Increased single-hull
			 liability limits for 2009Section 1004(a)(1)(A) of the Oil Pollution
			 Act of 1990 (33 U.S.C. 2704) is amended to read as follows:
			
				(A)with respect to a
				single-hull vessel, including a single-hull vessel fitted with double sides
				only or a double bottom—
					(i)only $3,000 per
				gross ton, if the incident for which liability is imposed under section 1002
				occurs before January 1, 2009; and
					(ii)only $6,000 per
				gross ton, if the incident for which liability is imposed under section 1002
				occurs after December 31, 2009, and before January 1,
				2010;
					.
		
	
		1.Increased single-hull
			 liability limitsSection
			 1004(a)(1) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)(1)) is amended
			 by striking subparagraph (A) and inserting the following:
			
				(A)with respect to a
				single-hull vessel, including a single-hull vessel fitted with double sides
				only or a double bottom—
					(i)$3,000 per gross ton, if
				the incident for which liability is imposed under section 1002 occurs after the
				date of enactment of this clause and before January 1, 2009;
					(ii)$6,000 per gross ton, if
				the incident for which liability is imposed under section 1002 occurs after
				December 31, 2008, and before January 1, 2010; and
					(iii)the maximum amount
				allowable, consistent with the substantive due process requirements of the
				Fifth Amendment to the United States Constitution, if the incident for which
				liability is imposed under section 1002 occurs after December 31,
				2009;
					.
		
	
		August 22 (legislative day, August 1), 2008
		Reported with an amendment
	
